737 N.W.2d 693 (2007)
Priscilla SCHWARZE, as Conservator of Carl Schwarze and Priscilla Schwarze, Individually, Plaintiff-Appellee, and
Thomas Schwarze, as Personal Representative of the Estate of Thomas Schwarze, Intervening Plaintiff,
v.
Mary DILWORTH and Auto-Owners Insurance Company, Defendants-Appellants, and
David Michael Fowler and Hugh Edward Dilworth, Defendants.
Docket Nos. 132025, 132026. COA Nos. 257467, 257511.
Supreme Court of Michigan.
September 10, 2007.
*694 On order of the Court, the application for leave to appeal the July 27, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.